PER CURIAM.
We have for review Hutchinson v. State, 731 So.2d 812 (Fla. 5th DCA 1999), based on conflict with State v. Rhoden, 448 So.2d 1013 (Fla.1984). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We recently held that section 924.051, Florida Statutes (Supp.1996), applies to juveniles who are charged, tried, and convicted in adult criminal proceedings. See Cargle v. State, 770 So.2d 1151, 1153-54 (Fla.2000). Based on our decision in Car-gle, we approve the district court’s decision below that applied section 924.051 to petitioner’s failure to raise with the trial court, under Florida Rule of Criminal Procedure 3.800(b), the sentencing judge’s failure to address in writing the decision to impose adult sanctions under section 39.059(7), Florida Statutes (1995). Accordingly, we approve the decision below.1
It is so ordered.
*1157WELLS, C.J., and SHAW, HARDING, LEWIS and QUINCE, JJ„ concur.
PARIENTE, J., concurs specially with an opinion, in which ANSTEAD, J., concurs.

. We decline to address the additional issues raised by petitioner since they exceed the *1157basis upon which we accepted jurisdiction over the case.